United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 20, 2009 0-7928 Date of Report (Date of earliest event reported) Commission File Number (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230 Melville, New York11747 (Address of Principal Executive Offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Other Events. OnApril 20, 2009, Comtech Telecommunications Corp. (the “Company”) issued a press release announcing that its Maryland-based subsidiary, Comtech Mobile Datacom Corporation, received orders totaling $102.1 million under its Movement Tracking System, or MTS contract, with the U.S. Army. The foregoing description of the press release is qualified in its entirety to the press release,a copy of which is attached hereto and incorporated by reference herein as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed herewith: Exhibit Number Description 99.1 Press Release, datedApril 20, 2009, reporting theCompany’s announcement that itsMaryland-based subsidiary, Comtech Mobile Datacom Corporation, received orders totaling $102.1 million under its Movement Tracking System, or MTS contract, with the U.S. Army. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Comtech Telecommunications Corp. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMTECH TELECOMMUNICATIONS CORP. Dated:April 20, 2009 By: /s/ Michael D. Porcelain Name: Michael D. Porcelain Title: Senior Vice President and Chief Financial Officer
